DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-10, 12-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to an ammunition movement system having an agitator supported by a support, the agitator is moveable relative to the support to agitate a plurality of ammunition cartridge units, a first driver on the support and moveable relative to the support to apply a first force to a first one of the ammunition units, the first force acts along a first axis that extends in  a first plane, a second driver on the support and moveable relative to the support to apply a second force to the first ammunition unit, the second force acts along a second axis that extends in a second plane, an actuator operatively coupled to the first and second driver, a drive assembly operatively coupling the actuator to the drivers, the drive assembly having a drive shaft coupled to the actuator, a first link coupled to the drive shaft, the first link is positioned to interface with the first driver, a second link positioned to interface with the first link and the second driver, the first plane intersects the second plane, the actuator is configured to receive an input and the first and second drivers cooperate to move the first ammunition unit through a magazine opening in response to the input.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK R MORGAN/Primary Examiner, Art Unit 3641